Citation Nr: 0634638	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  98-08 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that the veteran was provided a statement of 
the case in July 2004 addressing the issue of entitlement to 
waiver of VA pension overpayment in the amount of $1,157.00.  
In the cover letter sent with the statement of the case, he 
was informed of the requirement that he submit a substantive 
appeal to perfect his appeal with respect to this issue.  The 
claims folders contain no subsequent timely statement from 
the veteran addressing this issue.  Therefore, the Board 
concludes that this issue is not before the Board for 
appellate review. 

Additional VA treatment records were associated with the 
claims files after the last issuance of a supplemental 
statement of the case in April 2005.  A review of these 
treatment records discloses that they are not pertinent to 
the appealed issue.  In April 2005, the veteran submitted 
additional evidence.  This evidence is duplicative of 
evidence previously considered by the RO that shows that it 
is the veteran's contention that he was formerly attached to 
HH C 1st Battalion 225th Infantry.  Accordingly, a remand for 
RO review of this evidence is not required.  In February 
2006, the veteran, through his representative, submitted 
additional evidence that has not been reviewed by the RO.  
The representative waived the veteran's right to have this 
evidence initially considered by the RO.  Therefore, a remand 
is not required.

In November 2000 and May 2006, the Board remanded this case 
for further evidentiary development and to satisfy a hearing 
request.  The requested development has been completed.  In 
May 2006, the representative informed the Board that the 
veteran no longer desired a hearing.  The case has now been 
returned to the Board for further appellate consideration.   




FINDING OF FACT

The veteran did not engage in combat, and the occurrence of 
any claimed in-service stressor supporting the current 
diagnosis of PTSD is not established by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.          § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the November 2000 
Remand, the originating agency provided the veteran with the 
notice required under the VCAA by letters mailed in January 
2002 and January 2005, to include notice that he should 
submit any pertinent evidence in his possession.  In 
addition, as mandated by the Board's Remand, in the January 
2002 letter, the originating agency requested that the 
veteran furnish pertinent medical records, not previously 
submitted, from all VA and non VA health care providers or 
prepare the enclosed medical release forms to enable the 
originating agency to obtain the records on the veteran's 
behalf.  The originating agency requested that the veteran 
identify all national guard or other military units he was 
assigned to after his separation from active service in July 
1970 and the dates of service for each unit.  The originating 
agency requested that the veteran submit any documentation of 
his receipt of the combat infantryman badge.  (The veteran 
was previously requested to submit evidence showing that he 
received the combat infantryman badge in June 1998.)  Also as 
mandated, in the January 2005 letter, the originating agency 
advised the veteran that they had been unable to obtain his 
military personnel files or records of his reported receipt 
of a combat infantryman badge.  As the originating agency 
determined that the record did not contain sufficient 
evidence of the veteran's alleged service stressors, the 
veteran was requested to provide more details concerning his 
reported stressors to include the dates, names of persons 
involved, and place where the stressors occurred.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.  
The Board is satisfied that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records 
identified by the veteran.  As mandated by the Board's 
November 2000 Remand, the originating agency completed 
additional development.  The originating agency requested 
relevant pages from the veteran's personnel file from the 
National Personnel Records Center (NPRC).  In February 2004, 
NPRC reported a negative response.  Based on information 
provided by the veteran, the originating agency requested the 
veteran's service records from HH C 1st Battalion 2215 
Infantry [4400 East Eight Mile Road] and Company A 142 Combat 
Engineer.  In a July 2002 e-mail, J.S., SSG, A Company 1st 
Battalion 125th Infantry(M) [4400 East Eight Mile Road] 
responded that there was no record of the veteran.  J.S. 
reported that the unit referenced had been de-activated 
within the state so he recommended that the Department of 
Veteran Affairs in Lansing, Michigan be contacted.  In an 
August 2002 letter to the Michigan Department of Veterans 
Affairs, the originating agency requested the veteran's 
service records.  Records from the Michigan Department of 
Veterans Affairs/Company A 142nd Engineer Combat Battalion 
were received by the originating agency in June 2003.  These 
records included treatment records dated from January 1989 to 
March 1991 as well as personnel records that pertained only 
to the veteran's national guard service.  As mandated, the 
originating agency requested from the Social Security 
Administration (SSA) copies of all decisions and supporting 
medical records used in making the disability decisions, 
which have been associated with the claims file.  Also, all 
available outpatient treatment records from the VA Medical 
Center in Battle Creek were obtained.  In response to the 
January 2005 VCAA letter requesting that the veteran provide 
further details on his claimed stressors, the veteran related 
that he had no other information to add.  Neither the veteran 
nor his representative has identified any other outstanding 
evidence, to include medical records, that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in April 
2005.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Relevant pages from the veteran's service personnel records 
are not available, despite efforts by the RO to obtain them.  
The Board is aware that in such situations it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In the instant case, the evidence of record does not show 
that the veteran engaged in combat with the enemy in Vietnam.

The veteran contends that he had two tours of duty in Vietnam 
in 1969 and 1970.  His DD Form 214 indicates that he was 
attached to the 5th Transportation Company HUBT in Vietnam.  
He was awarded the National Defense Service Medal, Vietnam 
Campaign Medal, Vietnam Service Medal, 2 Overseas Service 
Bars, and a marksman medal (MKM M-14).  His military 
occupational specialty was a water craft operator.  The 
veteran, however, contends that his duty assignment was to 
patrol the rivers as a door gunner aboard a patrol boat 
during his service in Vietnam.  He maintains that he was 
involved in many combat operations and that he was awarded 
the combat infantryman badge for pulling a comrade from a 
boat while under enemy fire in Chu Lai in 1969, while 
assigned to Company B 5th Transportation.  The Board, 
however, observes that the veteran's DD Form 214 and Report 
of Separation and Record of Service in the Michigan Army 
National Guard do not reflect that he was awarded the combat 
infantryman badge or any other similar combat citation.  The 
veteran has submitted a copy of his DD Form 214, which 
includes a notation that he was awarded the Combat Infantry 
Badge, but this is clearly an altered document and will be 
afforded no probative value by the Board.  Moreover, this 
altered document seriously undermines the veteran's 
credibility.  The veteran has not come forward with any 
probative evidence that he was indeed awarded this medal 
despite being requested to do so by the RO.  In fact, there 
is no corroborating evidence of the veteran's alleged 
participation in combat, and the Board has not found the 
veteran's self-serving statements alleging such participation 
to be credible.  

According to information the veteran reported to the VA 
examiner who examined him in September 1997 and the PTSD 
questionnaire he submitted in December 1997, he has PTSD as 
the result of the following stressor events:  (1) while 
assigned to a patrol boat he observed "one of his buddies" 
get caught in between two patrol boats at which time he was 
crushed to death (he indicated that this event was especially 
traumatic to him in that this person was his closest buddy 
and he was to return home in two days); (2) three other 
comrades were "lost" during the patrol boat incident; (3) a 
Vietnamese woman carrying a baby pled with the helicopter 
crew to take the baby but when the crew received the baby the 
baby blew up as well as the helicopter, killing all on board; 
(4) his comrades received injuries from pongee sticks, many 
of which were covered with human dung that caused them to 
contract a tremendous infection and destroy body tissues; and 
(5) he observed "his buddies" being blown out of their 
shoes and their eyes being shot out.  He also indicated that 
he received a shrapnel wound to the left upper arm.  He 
reported that some of the foregoing events occurred from 1969 
to 1970 at Pleiku, Vung Tau, and Da Nang while he was 
attached to the 5th Infantry Division River Patrol Boats.  In 
the February 2006 Informal Hearing Presentation, the 
veteran's representative maintained that the veteran served 
in Vietnam from July 1969 to July 1970.  

As verification of the claimed stressful events, the veteran 
submitted extracts from operational reports on lessons 
learned of the 159th Transportation Battalion and a daily 
staff journal or duty officer's log.  The records indicate 
that the ST 2122 of the 5th Transportation Company was towing 
six barges loaded with ammunition from Cat Lai Harbor to 
Cogido when it received two direct hits by rockets in May 
1970.  Two U.S. personnel were seriously wounded.  The LCU 
1553 and LCU 1566 of the 5th Transportation Company came 
under rocket attack and small arms fire in June 1970.  In 
addition, other vessels came under attack but the units to 
which they were assigned were not indicated.  For example, 
LCM 8139 received small arms fire in November 1969.  LCM 8116 
and LCM 8371 came under rocket fire in January 1970.  Two 
crewmen were wounded.  ST 2111 and PBR G05 received rocket 
and small arms fire in February 1970.  One man sustained a 
piece of shrapnel in his arm.  An explosion (caused by a deep 
floating mine) occurred under BC 6624 in February 1970.  Two 
U.S. military workers were slightly injured.  Finally, an 
explosion (caused by mines implanted by swimmer sappers) 
caused extensive damage to two LCM-8s of the 1099th 
Transportation Company in March 1970.  An explosion (noted as 
probably caused by a time detonated floating mine) also 
occurred in Cat Lai Harbor in May 1970.  No damage to the 
personnel or the ship (Ship Berth #1) was reported.  

None of the foregoing events corroborate the veteran's 
claimed stressful events.  While the extracts indicate a man 
sustained a piece of shrapnel in his arm and the September 
1997 VA examiner noted that the exam revealed a stellate scar 
of the veteran's arm, his service medical records do not 
document the claimed injury.  In addition, the veteran has 
not come forth with additional details on his claimed 
stressors that would allow the submission of his information 
to the U.S. Army and Joint Service Records Research Center 
(JSRRC) for stressor verification.  The veteran has not even 
been able to provide the name of his closest buddy who was 
reportedly killed in the patrol boat incident.  At one point, 
in an August 2002 statement, the veteran reported that his 
buddy, R.K., got killed and "a lot of good men died."  He 
also noted that B.R. was one guy he met in Vietnam and that 
he met a lot of "different men at different times."  
According to a Report of Contact in October 2003, however, 
the veteran then reported that R.K. and B.R. were just a 
couple of guys he knew who had nothing to do with the patrol 
boat accident or the helicopter explosion.  

While the veteran's post-service medical records show that he 
has a diagnosis of PTSD based on his reported Vietnam War 
stressors, there is no credible supporting evidence of an in-
service stressor supporting the diagnosis.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau, 9 Vet. App. at 
395-96.  The veteran has been consistently unable to describe 
details of any of the claimed stressor events in service with 
enough specificity so as to allow the service department or 
JSRRC to confirm either that these events actually occurred, 
or that they occurred while he was present.  Based on the 
foregoing, the Board must conclude that the claimed stressors 
are unverified.  Accordingly, despite a current diagnosis of 
PTSD, the claim must be denied because the diagnosis is not 
based upon a stressor occurring during the veteran's 
participation in combat with the enemy or upon a non-combat 
stressor that has been corroborated by credible evidence.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


